DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 04/01/2021, in which claims 1-10 are presented for examination, wherein claims 1, 9, 10 are recited in independent form. The present Application claims priority to Foreign Application JP2020-068606 with a filing date of 04/06/2020 (Priority Documents electronically retrieved by USPTO from a participating IP Office on 05/07/2021).
Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art, without importing limitations from the specification.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is only limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20160227097to Tanaka et al (hereinafter d1) in view of United States Patent Application Publication US-20160029151 to Hara (hereinafter d2).
 	 Regarding claim 1, as to the limitations “A communication apparatus that communicates with an external apparatus through a first communication path, the communication apparatus comprising:” d1 discloses a system including a imaging device and a portable terminal (see d1 Fig. 23) wherein communication occurs via a BLE communication path (i.e. first communication path) (para. 0562-0563); wherein the portable terminal includes a storage unit which stores communication information for a WLAN communication (see d1 Fig. 23 element 19-1; para. 0566); and a CPU (see d1 Fig. 23 element 11-1) with functionality to control communication establishment, communication parameter change control (para. 0567-0571); the devices of the system (see Fig. 23) performing a method (see d1 Fig. 29) wherein the method maybe stored  in a computer readable medium and executed by the processor(s) of Fig. 23 (see d1 para. 0103);
as to the limitations d1 discloses “a communication establishment control unit configured to perform control to establish communication with the external apparatus through the second communication path using the at least one communication parameter stored in the storage unit” d1 discloses a communication apparatus establishing a connection to a camera using WLAN (i.e. second communication path) using communication parameters stored in the memory of the communication apparatus (see d1 para. 0703);
as to the limitations d1 discloses “a communication parameter change control unit configured to perform control to change the at least one communication parameter stored in the external apparatus that establishes communication through the second communication path” d1 discloses capability to change communication parameters of the WLAN communication path (see d1 para. 0704-0705);
as to the limitations “wherein the communication parameter change control unit prohibits change of the at least one communication parameter stored in the external apparatus that establishes communication through the second communication path in a case where the communication through the second communication path is established by switching from communication through the first communication path” d1 discloses the communication system performs operations (see d1 FIG. 30) wherein the SSID and password of Wi-Fi access point of the camera during BLE pairing in BT communication, and sends it to the smartphone; the smartphone adds the received SSID and password to its own Wi-Fi settings and subsequently masks a change menu for the Wi-Fi password, to make it un-executable to the user; in other words, the communication system switches allowed/unallowed for Wi-Fi password change according to the presence of pairing (see d1 Fig. 29-30);
as to the limitations “a storage unit configured to store at least one communication parameter used for communicating with the external apparatus through a second communication path different from the first communication path” d1 discloses a storage unit which stores communication information for a WLAN communication (see d1 Fig. 23 element 19-1; para. 0566); however, d1 does not appear to explicitly disclose “storage unit configured to store at least one communication parameter used for communicating with the external apparatus through a second communication path different from the first communication path”, although the disclosure of d1 is particularly relevant to the limitation, in order to provide the most complete and effective examination, attention is directed to d2 which, in a similar field of endeavor of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to communication between a mobile device and a camera via multiple communication paths (see d2 Fig. 4) including storage unit configured to store at least one communication parameter used for communicating with the external apparatus through a second communication path different from the first communication path (see d2 Fig. 3 para. 0053-0069). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of a storage unit configured to store at least one communication parameter used for communicating with the external apparatus through a second communication path different from the first communication path as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve user experience (see d1 para. 0006, 0085) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improving user experience, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Regarding claim 2, as to the limitation “The communication apparatus according to claim 1, wherein the communication parameter change control unit permits change of the at least one communication parameter stored in the external apparatus that establishes communication through the second communication path in a case where communication with the external apparatus through the second communication path is established by a user's predetermined operation for establishing communication through the second communication path” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also discloses changing parameters for WLAN communication (see d1 para. 0704-0705) wherein the ability to execute change of parameters is permitted based on pairing status (see d1 para. 0705-0711).
Regarding claim 3, as to the limitation “The communication apparatus according to claim 1, further comprising a change designator that a user uses to instruct change of the at least one communication parameter stored in the external apparatus, wherein the communication parameter change control unit controls the change designator so as to not allow the change designator to be operated by the user in the case where the communication through the second communication path is established by switching from communication through the first communication path” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 discloses a menu selection item for WLAN parameter change (i.e. change designator) which is masked so as to not allow execution based on pairing (see d1 para. 0705-0711).
Regarding claim 4, as to the limitation “The communication apparatus according to claim 3, further comprising a display unit, wherein the change designator is a button that may be displayed on the display unit, and wherein the communication parameter change control unit does not display the change designator in the case where the communication through the second communication path is established by switching from communication through the first communication path” d1 in view of d2 disclose claim 3 as set forth above, d1 in view of d2 also disclose a menu with selection element (i.e. button) which is masked or not masked (i.e. displayed or not displayed) based on pairing status (see d1 para. 0705-0711) (see also d2 para. 0044-0045).
Regarding claim 6, as to the limitation “the communication apparatus according to claim 1, further comprising a display unit, wherein a communication establishment designator, which is used by a user for instructing the communication apparatus to establish the communication through the second communication path by switching from the communication through the first communication path, is displayed on the display unit in a case where the storage unit stores the at least one communication parameter, and wherein the at least one communication parameter stored in the storage unit is deleted in a case where an instruction to change the at least one communication parameter stored in the external apparatus is received from the user after establishing the communication through the second communication path by switching from the communication through the first communication path” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also disclose establishment designator, which is used by a user for instructing the communication apparatus to establish the communication through the second communication path by switching from the communication through the first communication path, is displayed on the display unit in a case where the storage unit stores the at least one communication parameter (see d1 Fig. 2 para. 0064-0082); and wherein the at least one communication parameter stored in the storage unit is deleted in a case where an instruction to change the at least one communication parameter stored in the external apparatus is received from the user after establishing the communication through the second communication path by switching from the communication through the first communication path (see d2 para. 0110, 0138, 0162-0164).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of deleting as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve user experience (see d1 para. 0006, 0085) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improving user experience, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 7, as to the limitation “The communication apparatus according to claim 1, wherein the at least one communication parameter includes an SSID and a password of the external apparatus used for the communication through the second communication path” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose SSID and password as communication parameters (see d1 para. 0081, 0543, 0704).
Regarding claim 8, as to the limitation “The communication apparatus according to claim 1, wherein the external apparatus is an image pickup apparatus that is not provided with a display unit that would display the at least one communication parameter” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose a camera without a display that would display the parameter (see d1 Figs. 3, 4, 12, 23).
Regarding claim 9, as to the limitations “A control method for a communication apparatus that communicates with an external apparatus through a first communication path and a second communication path that is different from the first communication path and that is provided with a storage unit that stores at least one communication parameter for communicating with the external apparatus through the second communication path, the control method comprising:” d1 discloses a system including a imaging device and a portable terminal (see d1 Fig. 23) wherein communication occurs via a BLE communication path (i.e. first communication path) (para. 0562-0563); wherein the portable terminal includes a storage unit which stores communication information for a WLAN communication (see d1 Fig. 23 element 19-1; para. 0566); and a CPU (see d1 Fig. 23 element 11-1) with functionality to control communication establishment, communication parameter change control (para. 0567-0571); the devices of the system (see Fig. 23) performing a method (see d1 Fig. 29) wherein the method maybe stored  in a computer readable medium and executed by the processor(s) of Fig. 23 (see d1 para. 0103);
as to the limitations d1 discloses “a communication establishment control step of performing control to establish communication with the external apparatus through the second communication path using the at least one communication parameter stored in the storage unit;” d1 discloses a communication apparatus establishing a connection to a camera using WLAN (i.e. second communication path) using communication parameters stored in the memory of the communication apparatus (see d1 para. 0703);
as to the limitations d1 discloses “and a communication parameter change control step of performing control to change the at least one communication parameter stored in the external apparatus that established communication through the second communication path,” d1 discloses capability to change communication parameters of the WLAN communication path (see d1 para. 0704-0705);
as to the limitations d1 discloses “wherein change of the at least one communication parameter stored in the external apparatus that establishes communication through the second communication path is prohibited in the communication parameter change control step in a case where the communication through the second communication path is established by switching from communication through the first communication path” d1 discloses the communication system performs operations (see d1 FIG. 30) wherein the SSID and password of Wi-Fi access point of the camera during BLE pairing in BT communication, and sends to the smartphone; the smartphone adds the received SSID and password to its own Wi-Fi settings and subsequently masks a change menu for the Wi-Fi password, to make it un-executable to the user; in other words, the communication system switches allowed/unallowed for Wi-Fi password change according to the presence of pairing (see d1 Fig. 29-30);
as to the limitations “a storage unit configured to store at least one communication parameter used for communicating with the external apparatus through a second communication path different from the first communication path” d1 discloses a storage unit which stores communication information for a WLAN communication (see d1 Fig. 23 element 19-1; para. 0566); however, d1 does not appear to explicitly disclose “storage unit configured to store at least one communication parameter used for communicating with the external apparatus through a second communication path different from the first communication path”, although the disclosure of d1 is particularly relevant to the limitation, in order to provide the most complete and effective examination, attention is directed to d2 which, in a similar field of endeavor of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to communication between a mobile device and a camera via multiple communication paths (see d2 Fig. 4) including storage unit configured to store at least one communication parameter used for communicating with the external apparatus through a second communication path different from the first communication path (see d2 Fig. 3 para. 0053-0069). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of a storage unit configured to store at least one communication parameter used for communicating with the external apparatus through a second communication path different from the first communication path as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve user experience (see d1 para. 0006, 0085) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improving user experience, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 10, as to the limitations “A non-transitory computer-readable storage medium storing a control program causing a computer to execute a control method for a communication apparatus that communicates with an external apparatus through a first communication path and a second communication path that is different from the first communication path and that is provided with a storage unit that stores at least one communication parameter for communicating with the external apparatus through the second communication path, the control method comprising:” d1 discloses a system including a imaging device and a portable terminal (see d1 Fig. 23) wherein communication occurs via a BLE communication path (i.e. first communication path) (para. 0562-0563); wherein the portable terminal includes a storage unit which stores communication information for a WLAN communication (see d1 Fig. 23 element 19-1; para. 0566); and a CPU (see d1 Fig. 23 element 11-1) with functionality to control communication establishment, communication parameter change control (para. 0567-0571); the devices of the system (see Fig. 23) performing a method (see d1 Fig. 29) wherein the method maybe stored  in a computer readable medium and executed by the processor(s) of Fig. 23 (see d1 para. 0103);
as to the limitations d1 discloses “a communication establishment control step of performing control to establish communication with the external apparatus through the second communication path using the at least one communication parameter stored in the storage unit;” d1 discloses a communication apparatus establishing a connection to a camera using WLAN (i.e. second communication path) using communication parameters stored in the memory of the communication apparatus (see d1 para. 0703);
as to the limitations d1 discloses “and a communication parameter change control step of performing control to change of the at least one communication parameter stored in the external apparatus that established communication through the second communication path,” d1 discloses capability to change communication parameters of the WLAN communication path (see d1 para. 0704-0705);
as to the limitations d1 discloses “wherein change of the at least one communication parameter stored in the external apparatus that establishes communication through the second communication path is prohibited in the communication parameter change control step in a case where the communication through the second communication path is established by switching from communication through the first communication path” d1 discloses the communication system performs operations (see d1 FIG. 30) wherein the SSID and password of Wi-Fi access point of the camera during BLE pairing in BT communication, and sends to the smartphone; the smartphone adds the received SSID and password to its own Wi-Fi settings and subsequently masks a change menu for the Wi-Fi password, to make it un-executable to the user; in other words, the communication system switches allowed/unallowed for Wi-Fi password change according to the presence of pairing (see d1 Fig. 29-30);
as to the limitations “a storage unit configured to store at least one communication parameter used for communicating with the external apparatus through a second communication path different from the first communication path” d1 discloses a storage unit which stores communication information for a WLAN communication (see d1 Fig. 23 element 19-1; para. 0566); however, d1 does not appear to explicitly disclose “storage unit configured to store at least one communication parameter used for communicating with the external apparatus through a second communication path different from the first communication path”, although the disclosure of d1 is particularly relevant to the limitation, in order to provide the most complete and effective examination, attention is directed to d2 which, in a similar field of endeavor of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to communication between a mobile device and a camera via multiple communication paths (see d2 Fig. 4) including storage unit configured to store at least one communication parameter used for communicating with the external apparatus through a second communication path different from the first communication path (see d2 Fig. 3 para. 0053-0069). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of a storage unit configured to store at least one communication parameter used for communicating with the external apparatus through a second communication path different from the first communication path as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve user experience (see d1 para. 0006, 0085) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improving user experience, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.


Claim 5, is rejected under 35 U.S.C. 103 as being unpatentable over d1 in view of d2 in view of United States Patent Application Publication US-20140118778 to Lee et al (hereinafter d3).
Regarding claim 5, as to the limitations “The communication apparatus according to claim 1, wherein an error is notified in a case where an instruction to change the at least one communication parameter stored in the external apparatus is received from the user after establishing the communication through the second communication path by switching from the communication through the first communication path” d1 in view of d2 discloses the method of claim 1 as set forth above, however, d1 does not appear to explicitly disclose “wherein an error is notified in a case where an instruction to change the at least one communication parameter stored in the external apparatus is received from the user after establishing the communication through the second communication path by switching from the communication through the first communication path”, although the disclosure of d1 and d2 noted above is particularly relevant to the limitation, in order to provide the most complete and effective examination, attention is directed to d3 which, in a similar field of endeavor of wireless communication systems, teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication including notification of error (see d3 para. 0010, 0110)which is applied to the communication path disclosure of d1 in view of d2. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of an error that is notified in a as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2 and d3 to at least achieve any one of the plurality of desired results found throughout d3 including at least improved user convenience (see d3 para. 0151) as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved user convenience with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d3 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually. 
Conclusion




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140184830 A1 to Eom discloses a method of receiving, by a digital image-capturing apparatus, connection information from a mobile communication terminal is described. Connection information is received from a mobile communication terminal that is connected with the digital image-capturing apparatus via near field communication (NFC). The connection information is input to an input window for performing a communication connection with an external device. A communication connection is performed with the external device, based on the connection information. The external device comprises at least one of an access point (AP) or a server. The connection information is used in communication with the external device.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643